                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


MARC CZAPLA,                                        )
                                                    )
       and                                          )
                                                    )
JILL CZAPLA,                                        )
                                                    )
               Plaintiffs,                          )
                                                    )
         vs,                                        )          Case No. 4:18-cv-00357-JAR
                                                    )
REPUBLIC SERVICES, INC., et al.,                    )
                                                    )
               Defendants.                          )
                                                    )


                                   MEMORANDUM AND ORDER

             This matter is before the Court on Plaintiffs Marc and Jill Czapla's Motion to Remand.

(Doc. 21.) Defendants filed a memorandum in opposition (Doc. 28), and Plaintiffs replied (Doc.

31).

                                              Background

          P,laintiffs filed suit in the Circuit Court of St. Louis County, Missouri, on February 20,

2018, against Republic Services, Inc., Bridgeton Landfill, LLC, Allied Services, LLC, Westlake

Landfill, Inc., and Rock Road Industries, Inc. (Doc. 1 at 12-21.) Plaintiffs alleged that Marc

Czapla suffered numerous negative health effects as a long-term result of radiological waste kept

at the West Lake Landfill in Bridgeton, Missouri, where Marc grew up. (Id. at 16.)

          On March 5, 2018, only thirteen days after Plaintiffs filed suit and before they perfected

service on any adverse party, Defendant Bridgeton Landfill removed the case to this Court on the

basis of diversity jurisdiction. (Id. at 1-10.) Defendants did not cite any other basis for removal.


                                                        1
Plaintiffs now move to remand, arguing that the parties are not completely diverse and that

Defendants' attempt to invoke federal-question jurisdiction is impermissible. (Doc. 21.)

                                        Legal Standard

       "[A]ny civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the

district court of the United States for the district and division embracing the place where such

action is pending." 28 U.S.C. § 1441(a). Federal courts have original jurisdiction if (1) the case

arises under federal law or (2) more than $75,000 is in controversy and the parties are diverse.

28 U.S.C. §§ 1331, 1332. Under 28 U.S.C. § 1446, the removing party must file a notice

"containing a short and plain statement of the grounds for removal" within thirty days after

receiving a copy of the complaint.

       "Removal statutes are strictly construed, and any doubts about the propriety of removal

are resolved in favor of state court jurisdiction and remand." Madderra v. Merck Sharpe &

Dohme Corp., 2012 WL 601012, at *1 (E.D. Mo. Feb. 23, 2012). The party seeking removal

and opposing remand has the burden of establishing jurisdiction by a preponderance of the

evidence. Id.

                                            Analysis

                L     Diversity Jurisdiction

       Plaintiffs argue that the forum defendant rule prohibits removal in this case. (Doc. 22.)

"A civil action otherwise removable solely on the basis of [diversity jurisdiction] may not be

removed if any of the parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought." 28 U.S.C. § 1441(b)(2). There is no debate that, at




                                                   2
the time of removal, Defendant Rock Road Industries was a Missouri corporation. 1 See Grupo

Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570 (2004) (quoting Mollan v. Torrance, 9

Wheat. 537, 539, 6 L.Ed. 154 (1824) ("It has long been the case that 'the jurisdiction of the court

depends upon the state of things at the time of the action brought."').

       Defendants respond that the forum defendant rule does not apply in this case because

Rock Road had not been served when the case was removed. (Id. at 3.) In support, Defendants

cite. cases from this Court gr.anting removal when the forum defendant had not yet been served.

In Johnson v. Precision Airmotive, LLC, No. 4:07CV1695 CDP, 2007 WL 4289656, at *1 (E.D.

Mo. Dec. 4, 2007), this Court held that "the text of§ 1441(b) does notprohibit removal in a case

where the forum defendants have not yet been served with the complaint." It reached similar

conclusions in Johnson v. Emerson Elec. Co., No. 4:13-CV-1240-JAR, 2013 WL 5442752, at *4

(E.D. Mo. Sept. 30, 2013) ("Because the Missouri citizen, Emerson, was not served at the time

of removal, the limitation on removal in§ 1441(b) does not apply."), Terry v. JD. Streett & Co.,

No. 4:09CV01471 FRB, 2010 WL 3829201, at *2 (E.D. Mo. Sept. 23, 2010) ("[D]efendant had

not been served before it removed the case to this Court, and the forum defendant rule therefore

fails to aid plaintiffs."), Taylor v. Cottrell, Inc., No. 4:09CV536HEA, 2009 WL 1657427, at *2

(E.D. Mo. June 10, 2009) ("The Missouri citizen, Auto Hauling Corp., was not served at the time

of removal. Thus, the limitation on removal in section 1441 (b) does not apply."), and Brake v.

Reser's Fine Foods, Inc., No. 4:08CV1879 JCH, 2009 WL 213013, at *3 (E.D. Mo. Jan. 28,

2009) ("The Missouri residents, Said and Abdella, were not served at the time of removal. Thus,

the limitation on removal in section 1441(b) does not apply.").




1
 Defendants represent that Rock Road has since "formally merged into Bridgeton Landfill, LLC,
a Delaware Limited Liability Company." (Doc. 28 at 1 n.l.)

                                                     3
        However, this Court has more recently narrowed its application of§ 144l(b) by requiring

service on at least one defendant before the case may be removed.           In Rogers v. Boeing

Aerospace Operations, Inc., 13 F. Supp. 3d 972, 978 (E.D. Mo. 2014), the Court held that

"[u]nder the plain, unambiguous language of Section 1441(b)(2), an out-of-state defendant may

remove a diversity case if at least one defendant-and no forum defendant-has been served."

This interpretation, the Court explained, mitigates the risk of cases in which "an out-of-state

defendant-or even a forum defendant-has 'hawked' the state court docket and removed before

service to any defendant has occurred," while imposing on plaintiffs the "modest. burden of

serving [the forum defendant] before any others." Id. (citing Perez v. Forest Labs., Inc., 902

F.Supp.2d 1238, 1246 (E.D. Mo. 2012)). In Gray v. Monsanto Co., No. 4:17CV2882 HEA,

2018 WL 488935, at *3 (E.D. Mo. Jan. 19, 2018), the Court summarized the historical treatment

of § 1441 (b) in the Eighth Circuit before remanding the case, noting that "Defendant removed a

mere 15 days [after the action was filed in state court], clearly not allowing Plaintiff sufficient

time to serve it."

        In Laster v. Monsanto Co., No. 4:18-CV-397 CAS, 2018 WL 1566846, at *3 (E.D. Mo.

Mar. 30, 2018), the Court stated, "Given the ability of defendants to learn of lawsuits filed long

before any formal service of process can occur, to blindly apply the 'properly joined and served'

language of section 1441 (b)(2) 'is to eviscerate the purpose of the forum defendant rule."'

(citing Sullivan v. Novartis Pharm. Corp., 575 F. Supp. 2d 640, 646 (D.N.J. 2008)). Later, in

Heinzen v. Monsanto Co., No. 4:17-CV-2881CAS,2018 WL 1397533, at *4 (E.D. Mo. Mar. 20,

2018), the Court added that "[p]re-service removal by means of monitoring the electronic docket

smacks more of forum shopping by a defendant, than it does of protecting the defendant from the

improper joinder of a forum defendant that plaintiff has no intention of serving." (citing Perez,

902 F. Supp. 2d at 1244, 1243).
                                                    4
       In light of this Court's more recent understanding of the forum defendant rule and the

string of cases applying the rule to pre-service removal, the undersigned agrees that diversity

jurisdiction is not properly present in this case because Defendants removed it before any

defendant was served.      Further, because ''the violation of the forum defendant rule is a

jurisdictional defect and 'not a mere procedural irregularity capable of being waived,'" Horton v.

Conklin, 431 F.3d 602, 605 (8th Cir. 2005), this case cannot remain in federal court on the basis

of diversity alone.

                 IL    Federal Question Jurisdiction

       In their response in opposition to Plaintiffs' motion for remand, Defendants argue that

this Court has federal-question jurisdiction because Plaintiffs' personal-injury claims arise under

the Price-Anderson Act ("PAA"), 42 U.S.C. §§ 2011 et seq. (Doc. 28 at 9.) Under the so-called

"artful pleading doctrine," federal courts have subject-matter jurisdiction even when a plaintiff

"fail[s] to plead federal questions that are essential elements of the plaintiffs claim." Missouri v.

Webb, No. 4:11CV1237 AGF, 2012 WL 1033414, at *3 (E.D. Mo. Mar. 27, 2012) (citing

Franchise Tax Bd., 463 U.S. at 22). Although '"the party who brings the suit is master to decide

what law he will rely upon,' ... he may not defeat removal by omitting to plead necessary

federal questions in a complaint." Franchise Tax Bd. of State of Cal. v. Constr. Laborers

Vacation Tr. for S. California, 463 U.S. 1, 22 (1983) (quoting The Fair v. Kohler Die &

Specialty Co., 228 U.S. 22, 25 (1913)). Put simply, if a plaintiffs claims rest on federal law,

there is federal question jurisdiction whether or not he expressly mentions the federal statute in

his complaint.

       Defendants argue that Plaintiffs' claims not only arise under federal law, 28 U.S.C.

§ 13 31, but that they are actually preempted by the PAA. (Doc. 28 at 9.) "Once an area of state

law has been completely pre-empted by the operation of a federal statute, any claim purportedly
                                                     5
based on that pre-empted state law is considered, from its inception, a federal claim; and

therefore arises under federal law."    Webb, 2012 WL 1033414, at *3 (Citing Franchise Tax

Board, 463 U.S. at 24). Complete preemption applies only when the "federal statutes at issue

provide [ ] the exclusive cause of action for the claim asserted and also set forth procedures and

remedies governing that cause of action." Id. (quoting Beneficial Nat. Bank v. Anderson, 539

U.S. 1, 8 (2003)).

       Plaintiffs respond that Defendants waived their federal-question argument by failing to

raise it in their petition for removal. (Doc. 31 at 6-8.) In addition, Plaintiffs argue that the PAA

does not apply because Defendants are neither "federally licensed participant[s] in nuclear

industry" or "part[ies] to an indemnification agreement.'' (Doc. 31 at 1-2.)

               a. Waiver

       The Court begins by determining whether it can consider federal question jurisdiction or

whether Defendants waived that basis for jurisdiction by failing to affirmatively state it in their

notice of removal.    Under 28 U.S.C. § 1446(a), a removing defendant must file a notice

"containing a short and plain statement of the grounds for removal" within thirty days of

receiving a copy of the complaint.

       Plaintiffs argue that § 1446's use of "the grounds for removal" means all grounds for

removal. (Doc. 31 at 6.) In support, they cite Pet Quarters, Inc. v. Depository Tr. & Clearing.

Corp., 559 F.3d 772, 778 (8th Cir. 2009), in which the Eighth Circuit held that "[a] defendant

generally is required to cite the proper statutory basis for removal and to allege facts from which

a district court may determine whether removal jurisdiction exists." They also proffer Lindsey v.

Dillard's, Inc., 306 F.3d 596, 600 (8th Cir. 2002), in which the Eighth Circuit affirmed the

district court's remand in part because the defendant failed to plead diversity jurisdiction in its

notice of removal before the time to amend had expired.

                                                    6
       For their part, Defendants cite Hart v. United States, 630 F.3d 1085, 1089 (8th Cir. 2011),

for the proposition that "a court has a special obligation to consider whether it has subject matter

jurisdiction in every   ~ase."   Thus, Defendants assert, the Court can consider federal-question

jurisdiction even if they did not affirmatively raise it in their notice of removal. (Doc. 28 at 22.)

In fact, Defendants argue, the Court has jurisdiction over any properly removed case so long as a

federal question is apparent from the face of the complaint. See Pet Quarters, 559 FJd at 779;

Williams v. Costco Wholesale Corp., 471 F.3d 975, 977 (9th Cir. 2006) ("Once a case has been

properly removed, the district court has jurisdiction over it on all grounds apparent from the

complaint, not just those cited in the removal notice.") In addition, Defendants note that the

removal statute for criminal cases includes an affirmative . waiver of grounds not raised-

something § 1446 does not have-and urges the Court to infer that the failure to raise grounds in

a notice ofremoval in their civil case does not waive them. (Doc. 28 at 22.)

       Plaintiffs respond that Defendants' cases all presuppose "proper" removal, which

Plaintiffs argue did not occur in this case. (Doc. 31 at 8.) Likewise, they note that Hart

referenced a federal Court's affirmative obligation to remand a case when it lacks jurisdiction

rather than, as Defendants imply, an obligation to deny remand based on its sua sponte discovery

of a jurisdictional basis not raised. (Id.) They also add City of St. Louis v. Bindan Corp., 295

F.R.D. 392, 395 (E.D. Mo. 2013), in which this Court held that a "notice can only be amended to

add specific facts supporting the originally stated grounds for removal or to clarify the grounds

for removal as stated in the original notice ... [Defendants] cannot add new grounds for removal

once the 30 day period [for amendment] has expired." (citing Whitehead v. The Nautilus Group,

Inc., 428 F. Supp. 2d 923, 928-29 (W.D. Ark. 2006); Lindsey, 306 F.3d at 600).

       The Court concludes that Plaintiffs present the better reasoned line of cases. First, the

plain meaning of§ 1446(a) supports Plaintiffs reading. Under the statute, the removing party is
                                                     7
required to state ''the grounds for removal." 28 U.S.C. § 1446(a). The Court sees no reason to

interpret the requirement to mean "at least one ground for removal," as Defendants apparently

insist. Indeed, the Eighth Circuit holds that the removing party "is required to cite the proper

statutory basis for removal and to allege facts from which a district court may determine whether

removal jurisdiction exists." Pet Quarters, 559 F.3d at 778. Defendants did not cite any legal or

factual basis for federal-question jurisdiction in their removal notice and the Court will not, sua

sponte, assert one.

       In addition, the Court notes the holding in Bidnan, 295 F.R.D. at 395 (citing Whitehead,

428 F. Supp. 2d at 929 (collecting cases), and the Eighth Circuit's holding in Lindsey, 306 F.3d

at 600, prohibiting parties from belatedly amending their notices of removal to add additional

grounds for jurisdiction. A prohibition on late amendments is meaningless unless the failure to

raise them amounts to a waiver.

       Finally, the Court reiterates that the burden of showing that all jurisdictional prerequisites

are met by the party invoking federal jurisdiction, not the Court. Bidnan, 295 F.R.D. at 394

(citing Hatridge v. Aetna Cas. & Sur. Co., 415 F.2d 809, 814 (8th Cir. 1969)). "Any doubts

about the propriety of removal are resolved in favor of state court jurisdiction and remand." Id.

(citing Wilkinson v. Shackelford, 478 F.3d 957, 963 (8th Cir. 2007); Transit Cas. Co. v. Certain

Underwriters at Lloyd's of London, 119 F.3d 619, 625 (8th Cir. 1997)). Defendants failed to

state the legal and factual basis for federal-question jurisdiction in their notice of removal. The

time to amend their notice as long since passed. They have therefore failed to meet their burden

of showing that federal-question jurisdiction is proper.

                                            Conclusion

       Under this Court's interpretation of the forum defendant rule, the Court cannot maintain

jurisdictiOn over this suit based on diversity.     Defendants' failure to timely assert federal-
                                                     8
question jurisdiction bars this Court from exercising jurisdiction on that basis. Thus, Defendants

have failed to meet their burden of showing that all prerequisites to jurisdiction are satisfied and

remand is proper.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Marc and Jill Czapla's Motion to Remand

(Doc. 21 ), is GRANTED.

       IT IS FURTHER ORDERED that this matter is REMANDED to the Circuit Court of

St. Louis County, Missouri.



       Dated this13th day of March, 2019.




                                                         ~.ROSS
                                                         D STATES DISTRICT JUDGE




                                                     9
